Mr. Presiding Justice Burke dissenting: The judgment was entered on March 3, 1941 and the order vacating it was entered on April 29, 1941. Paragraph 7 of section 50 of the Civil Practice Act (par. 7, sec. 174, | ch. 110, Ill. Rev. Stat. 1941 [Jones Ill. Stats. Ann. 104.050]) provides that “the court may in its discre- ) tion before final judgment, set aside any default, and may within thirty days after entry thereof set aside any judgment or decree upon good cause shown by affidavit upon such terms and conditions as shall be reasonable.” Section 72 of the Civil Practice Act (sec. 196, ch. 110, Ill. Rev. Stat. 1941 [Jones Ill. Stats. Ann. 104.072]) provides that “the writ of error coram nobis is hereby abolished, and all errors in fact, committed in the proceedings of any court of record, and which by the common law, could have been corrected by such writ, may be corrected by the court in which the error was committed, upon motion in writing, made at any time within five years after the rendition of final judgment in the case upon reasonable notice. . . . ” In Frank v. Salomon, 376 Ill. 439, our Supreme Court held that as decrees in equity may be vacated by bills of review, the provision of section 72 of the Civil Practice Act for a motion to vacate a judgment at law is not applicable to chancery proceedings and cannot be relied on to vacate a foreclosure decree. The judgment vacated in the instant case was a judgment at law. Defendant urges that the trial court had jurisdiction to vacate the judgment where an error of fact was committed, and cites Chapman v. North American Life Ins. Co., 292 Ill. 179; Nikola v. Campus Towers Apartment Bldg. Corp., 303 Ill. App. 516; Marabia v. Mary Thompson Hospital, 309 Ill. 147; Lynn v. Multhauf, 279 Ill. App. 210. Defendant cites the same cases in support of its assertion that the trial court had the right to grant relief upon motion in the cause rather than requiring the filing of a complaint praying the same relief. These cases are not applicable to the factual situation presented by the record before us. In the Nikola case the defendant moved to vacate the judgment on the ground that the summons was not served. The defendant supported its motion by several affidavits which clearly showed that the summons was not served. We pointed out that the approved procedure after term time to overcome a return showing service on the defendant, where no fraud is alleged, is to file a complaint in chancery. We cited cases which held that under the facts a court of chancery could give relief. We also pointed out that the plaintiff filed a motion to dismiss the petition but did not raise the point that relief should be sought by a complaint in chancery. We sustained the action of the trial court in vacating the judgment and stated that the circuit court had jurisdiction of the subject matter and of the parties at the time the motion was made, and that clearly the trial judge would have the right to grant relief if he were sitting as a chancellor and acting on the petition as a complaint in chancery. We held that in view of the fact that the motion to dismiss the petition did not raise the point that the relief should be sought by a complaint in chancery rather than by a petition in the same case, the court having jurisdiction over the subject matter and the parties at the time the motion was being considered, the action of the court in giving relief to the defendant was proper. In the instant case the defendant was served with a summons. The point raised by the defendant does not go to the jurisdiction of the court. It raises the question as to whether the court committed error in entering judgment where the summons was not served at least 20 days prior to the second return date. Therefore, the defendant was and is urging that the judgment of March 3, 1941 was erroneously entered. The law is well settled in this State that a motion in the nature of a writ of error coram nobis cannot prevail unless it is to correct an error of fact. Section 72 of the Civil Practice Act plainly states that “all errors in fact committed in proceedings in any court of record, and which by the common law could have been corrected by said writ, may be corrected by the court in which the error was committed, upon motion in writing . . . In Chapman v. North American Life Ins. Co., 292 Ill. 179, the Supreme Court said (185): “The error of fact alleged must not be one appearing on the face of the record or one contradicting the finding of the court. All such errors are treated as errors of the court, and the court cannot set aside a judgment entered by it for errors committed by it, after the term of court has ended. Such errors must be reviewed on writ of error proper or by appeal to an appellate or reviewing court. “It is important in considering this question to keep in mind this proposition: that the trial court cannot review itself or its own judgment and correct the same, either as to any question of fact found or decided by the court or as to any question of law decided by it after the term of court had ended. At any time before the term has ended the court may review its judgment as to matters of fact or matters of law decided by it and correct its judgment, if erroneous.” The date of service and the return dates mentioned in the summons were matters appearing on the face of the record, and if any error was committed in the rendition of the judgment of March 3, 1941, it was an error that the circuit court was without power to correct on April 29, 1941, but could have been corrected by a court of review on a proper appeal. The purpose of a motion in the nature of a writ of error coram nobis is to call the court’s attention to some important fact of which the court did not have knowledge at the time the judgment was rendered so as to give the court an opportunity to consider such fact. Where the court had the opportunity to consider the fact, then the remedy of the complaining party is to appeal. A motion in the nature of a writ of error coram nobis cannot be permitted to serve the office of an appeal. At the time the judgment was rendered (March 3, 1941) the trial judge had an opportunity to examine the summons and the return thereon and will be presumed to have done so. Therefore, at the time judgment was entered the trial judge knew that the summons was served less than 20 days before the return day. If there was any error in entering the judgment, the defendant had the right to call such error to the attention of the court within 30 days. After 30 days the defendant could . seek to overcome any error by appeal. The judgment was not entered until March 3, 1941 and the defendant did not petition to vacate until April 29, 1941. Defendant knew on February 1, 1941 that it was being sued and that if it did not appear judgment would be entered. Yet, it waited until April 29, -1941 before filing a petition to vacate the judgment entered March 3, 1941. The petition does not make any showing of diligence. In my opinion the court was in error in vacating the judgment. I agree that the motion to dismiss the appeal should be denied under the authority of Central Bond & Mortgage Co. v. Roeser, 323 Ill. 90. Our courts regard a ruling on a motion in the nature of a writ of error coram nobis as a final judgment in that proceeding and therefore appealable.